Name: Commission Regulation (EEC) No 104/84 of 16 January 1984 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 1 . 84 Official Journal of the European Communities No L 14/ 15 COMMISSION REGULATION (EEC) No 104/84 of 16 January 1984 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 February to 30 April 1 984 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price is to be fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat ('), as last amended by the Act of Accession of Greece (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (3), as last amended by Regulation (EEC) No 750/81 (4) ; HAS ADOPTED THIS REGULATION : Whereas, since the sluice-gate prices and levies for poultrymeat were, by Regulation (EEC) No 2954/83 (*), last fixed for the period 1 November 1983 to 31 January 1984, they must be fixed anew for the period 1 February to 30 April 1 984 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 August to 31 December 1 983 ; Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777US, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. 2. Provided that, in the case of products falling within heading No 02.03 and within subheading 1 5.0 1 B or 16.02 B I of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in relation to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; (') OJ No L 282, 1 . 11 . 1975, p. 77. O OJ No L 291 , 19 . 11 . 1979, p. 17. Article 2 This Regulation shall enter into force on 1 February 1984. (3) OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 80, 26. 3 . 1981 , p. 1 . O OJ No L 289, 22. 10 . 1983, p . 11 . No L 14/ 16 Official Journal of the European Communities 17 . 1 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1984. For the Commission Poul DALSAGER Member of the Commission 17. 1 . 84 Official Journal of the European Communities No L 14/ 17 ANNEX to the Commission Regulation of 16 January 1984 fixing the sluice-gate prices and levies for poultrymeat CCT heading No Description Sluice-gateprice Levy 1 2 3 4 I ECU/1 00 units ECU/100 units 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea-fowls : A. Of a weight not exceeding 185 g, known as 'chicks': I. Turkeys and geese II . Other 88,46 25,03 10,86 3,96 ECU/100 kg ECU/100 kg B. Other : I. Fowls II . Ducks III . Geese IV. Turkeys V. Guinea-fowls 84,49 111,52 130,40 \ 1 3,67 141,90 14,25 21,51 21,43 17,18 25,03 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea-fowls) and edible offals thereof (except liver), fresh, chilled or frozen : ll l A. Whole poultry : I. Fowls : \\ I a) Plucked and gutted, with heads and feet, known as '83 % chickens' 106,16 17,89 b) Plucked and drawn, without heads and feet, but with hearts, livers and l.\ » gizzards, known as '70 % chickens' 120,70 20,35 c) Plucked and drawn, without heads and feet and without hearts, livers and IlI l gizzards, known as '65 % chickens' 131,52 22,17 I II. Ducks : \\ a) Plucked, bled, not drawn or gutted, with heads and feet, known as '85 % Il ducks' 131,20 25,31 b) Plucked and drawn, without heads and feet, with hearts, livers and Il gizzards, known as '70 % ducks' 159,32 30,73 l c) Plucked and drawn, without heads and feet, without hearts, livers and ll gizzards, known as '63 % ducks' 177,02 34,14 III . Geese : II a) Plucked, bled, not drawn, with heads and feet, known as '82 % geese' 186,29 30,62 b) Plucked and drawn, without heads and feet, with or without hearts and II gizzards, known as '75 % geese' 179,49 31,79 I IV. Turkeys li a) Plucked and drawn, without heads and feet but with necks, hearts, livers Il and gizzards, known as '80 % turkeys' 162,39 24,54 l b) Plucked and drawn, without heads and feet and without necks, hearts, \\ livers and gizzards, known as '73 % turkeys' 1 77,96 26,90 V. Guinea-fowls 202,71 35,76 No L 14/ 18 Official Journal of the European Communities 17. 1 . 84 CCT heading No Description Sluice-gate price Levy I 2 3 4 ECU/ 100 kg ECU/ 100 kg 02.02 (cont 'd) B. Poultry cuts (excluding offals) : I. Boned or boneless : a) Of geese 376,93 66,76 b) Of turkeys 341,02 51,53 c) Of other poultry 337,91 60,80 II. Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 144,67 24,39 2. Of ducks 194,72 37,55 3. Of geese 197,44 34,97 4. Of turkeys 195,76 29,59 5. Of guinea-fowls 222,98 39,34 b) Whole wings, with or without tips 107.2Q 18,61 c) Backs, necks, backs with necks attached, rumps and wing tips 74,21 12,88 d) Breasts and cuts of breasts : \ 1 . Of geese 269,24 47,69 2. Of turkeys 259,82 39,26 3. Of other poultry 199,16 33,58 e) Legs and cuts of legs : 1 . Of geese 260,26 46,10 2. Of turkeys : aa) Drumsticks and cuts of drumsticks 121,79 18,41 bb) Other 219,23 33,13 3 . Of other poultry 187,09 31,54 f) Goose or duck paletots (') 237,17 43,76 g) Other 329,84 57,26 C. Offals 74,21 12,88 02.03 Poultry liver, fresh, chilled, frozen, salted or in brine : A. Fatty liver of goose or duck 1 862,90 306,20 B. Other 189,66 . 32&gt;,92 02.05 Pig fat, free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : C. Poultry fat 164,92 28,63 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : B. Poultry fat 197,90 34,36 17. 1 . 84 No L 14/ 19Official Journal of the European Communities CCT heading No Description Sluice-gateprice Levy 1 2 3 4 I\ ECU/ 100 kg ECU/ 100 kg 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultrymeat (*) : 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : aa) Containing exclusively turkeymeat bb) Other 324,78 331,12 49,08 59,32 2. Other 362,82 62^9 b) Containing 25 % or more but less than 57 % by weight of poultry ­ meat (2) 197,90 34,36 I c) Other 115,44 20,04 (') For the purposes of subheading 02.02 B II f), 'goose or duck paletots shall be taken to mean geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri . 0 For the purpose of determining the percentage of poultrymeat, weight of any bones shall be disregarded.